UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-54A NOTIFICATION OF ELECTION TO BE SUBJECT TO SECTIONS 55 THROUGH 65 OF THE INVESTMENT COMPANY ACT OF 1940 FILED PURSUANT TO SECTION 54(a) OF THE ACT The undersigned business development company hereby notifies the Securities and Exchange Commission that it elects, pursuant to the provisions of section 54(a) of the Investment Company Act of 1940 (the “Act”), to be subject to the provisions of sections 55 through 65 of the Act and, in connection with such notification of election, submits the following information: Name: FIRSTHAND TECHNOLOGY VALUE FUND, INC. Address of Principal Business Office: 111 N. Market Street, Suite 105 San Jose, CA95113 Telephone Number: (408)886-7096 Name and address of agent for service of process: The Corporation Trust Incorporated 351 West Camden Street Baltimore, MD 21201-7912 Check one of the following: x The company has filed a registration statement for a class of equity securities pursuant to section 12 of the Securities Exchange Act of 1934. Give the file number of the registration statement or, if the file number is unknown or has not yet been assigned, give the date on which the registration statement was filed: July 19, 2010 o The company is relying on rule 12g-2 under the Securities Exchange Act of 1934 in lieu of filing a registration statement for a class of equity securities under that Act. The file number of the registration as an investment company pursuant to section 8(a) of the Act, if any, of the company: Not yet assigned The file number of the registration as an investment company pursuant to section 8(a) of the Act, if any, of any subsidiary of the company: Not applicable The undersigned company certifies that it is a closed-end company organized under the laws of Maryland and with its principal place of business in California; that it will be operated for the purpose of making investments in securities described in section 55(a)(1) through (3)of the Investment Company Act of 1940; and that it will make available significant managerial assistance with respect to issuers of such securities to the extent required by the Act. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this Notification of Election to be Subject to Sections55 through 65 of the Investment Company Act of 1940 to be duly signed on its behalf in the City of San Jose in the State of California on the 19th day of July, 2010. FIRSTHAND TECHNOLOGY VALUE FUND, INC. Attest: /s/ Kelvin Leung By: /s/ KEVIN M. LANDIS Kelvin Leung Name: Kevin M. Landis Title: Director
